Citation Nr: 1115440	
Decision Date: 04/20/11    Archive Date: 05/04/11

DOCKET NO.  09-26 087	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Counsel



INTRODUCTION

The Veteran served from November 1965 to August 1967.  The Veteran died on February [redacted], 2004.  The appellant is the Veteran's wife.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).


FINDINGS OF FACT

1.  The Veteran's death certificate indicates that cancer of the head, neck, and tonsil was the immediate and only cause of his death.

2.  At the time of his death, the Veteran was not service connected for any disabilities.

3.  Cancer of the tonsil, head, and neck was not manifested in service or within the first post service year and is not shown to have been related to any injury or disease incurred in service, including exposure to herbicides.

4.  A service-connected disability did not cause or contribute to the cause of the Veteran's death.


CONCLUSION OF LAW

The criteria for service connection for the cause of the Veteran's death are not met.   38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1310 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The provisions of the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), and as interpreted by the United States Court of Appeals for Veterans Claims (Court) have been fulfilled.  In this case, the appellant's claim for service connection for the cause of the Veteran's death was received in April 2004.  Thereafter, she was notified of the general provisions of the VCAA by the RO in May 2004.  This letter notified the appellant of VA's responsibilities in obtaining information to assist her in completing her claim, identified the appellant's duties in obtaining information and evidence to substantiate her claim, and provided other pertinent information regarding the VCAA.  Thereafter, the claim was reviewed, and the December 2004 rating decision was issued.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006); Kent v. Nicholson, 20 Vet. App. 1 (2006), Mayfield v. Nicholson (Mayfield III), 499 F.3d 1317 (Fed. Cir. 2007).

During the pendency of this appeal, the Court, in Dingess v. Nicholson, 19 Vet. App. 473 (2006), found that the VCAA notice requirements applied to all elements of a claim.  The appellant was not provided with this notice; however, this is not prejudicial to the appellant.  Because the Board herein denies the claim, no disability rating or effective date will be assigned.  Accordingly, there is no possibility of prejudice to the Veteran under the notice requirements of Dingess/Hartman.

In a claim for DIC benefits, VA's notice requirements include (1) a statement of the conditions, if any, for which a veteran was service-connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected.  Hupp v. Nicholson, 21 Vet. App. 342 (2007).

The May 2004 letter informed the appellant how to substantiate her claim based on a condition not yet service-connected.  However, the appellant has not been specifically told in a letter what conditions the Veteran was service-connected for at the time of his death or how to substantiate a claim based on an already service-connected condition.  However, the Board finds that the absence of this notice is harmless error.  First, the Veteran had no service-connected disabilities at the time of his death.  Therefore, even if the appellant had received such notice, it could not have impacted her claim.  Furthermore, the appellant's only contention is that the Veteran's cancer was caused by his service in Vietnam.  In a May 2009 rating decision, the RO denied entitlement to service connection for squamous cell cancer for accrued purposes.  Therefore, the Board finds that the appellant had notice that that the Veteran was not service-connected for his cancer.  As such, the Board finds that the absence of this notice is harmless error.

The appellant has been provided opportunities to submit evidence in support of her claim.  A review of the claims file shows that VA has conducted reasonable efforts to assist her in obtaining evidence necessary to substantiate her claim during the course of this appeal.  His service treatment records and private treatment records have been obtained and associated with his claims file.

Furthermore, the Veteran has not identified any additional, relevant evidence that has not been requested or obtained.  In May 2009, the RO requested records from Dr. S; however, the request was returned to sender for insufficient address.  When the appellant was informed of this and asked to provide a current address, she replied in a July 2009 written statement that these records were not required.  Therefore, the Board concludes that the appellant has been notified of the evidence and information necessary to substantiate her claim, and she has been notified of VA's efforts to assist her.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  As a result of the development that has been undertaken, there is no reasonable possibility that further assistance will aid in substantiating her claim.

II.  Analysis

In April 2004, the appellant filed an application for entitlement to service connection for the cause of the Veteran's death based on her status as the surviving spouse of a veteran.  She argues that the Veteran's service in Vietnam and exposure to herbicides caused his cancer of the head and neck, which then led to his death.

The Board has reviewed all the evidence in the claims file, which includes the Veteran's service treatment records and medical records, as well as the appellant's written contentions.  Although this Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on her behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate her claim and what the evidence in the claim file shows, or fails to show, with respect to her claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

Service connection for the cause of a veteran's death may be granted if a disability from a disease or an injury incurred in or aggravated by service either caused or contributed substantially or materially to his death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  A service-connected disability will be considered as the principal cause of death when the disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b).

A contributory cause of death is inherently one not related to the principal cause.  In determining whether the service-connected disability contributed to death, it must be shown that it contributed substantially or materially, that it combined to cause death, or that it aided or lent assistance to the production of death.  38 C.F.R. § 3.312(c).  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c).

The Certificate of Death indicates the Veteran died in February 2004 from "cancer of head/neck area-tonsil."  The approximate interval between onset and death was two years.  There were no other significant conditions listed as contributing to the cause of death.  An autopsy was not performed.

After a thorough review of the record, the Board finds that a service-connected disability did not cause or contribute substantially or materially to the Veteran's death.  At the time of his death, service connection was not in effect for any disabilities.  However, the Veteran had initiated a claim for service connection for cancer prior to his death, which was adjudicated for accrued benefits purposes in May 2009 and denied.  Nevertheless, the Board will address whether the cause of the Veteran's death-head and neck cancer-is related to his service.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may be presumed for tumors, which develop to a compensable degree within one year after discharge from service.  This presumption is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).  Also, while the disease need not be diagnosed within the presumptive period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree.  38 C.F.R. § 3.307(c).

Absent affirmative evidence to the contrary, there is a presumption of exposure to herbicides (to include Agent Orange) for all veterans who served in Vietnam during the Vietnam Era (the period beginning on January 9, 1962, and ending on May 7, 1975).  38 U.S.C.A. § 1116(f) and 38 C.F.R. § 3.307(a)(6)(iii).

If a Veteran was exposed to an herbicide agent (such as Agent Orange) during active military, naval, or air service, the following diseases shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied: Chloracne or other acneform disease consistent with chloracne; Hodgkin's disease; multiple myeloma; non-Hodgkin's lymphoma; acute and subacute peripheral neuropathy; porphyria cutanea tarda; prostate cancer; respiratory cancers (cancer of the lung, bronchus, larynx, or trachea); Type II diabetes mellitus, soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma), ischemic heart disease, Parkinson's disease, and B cell leukemias.  38 C.F.R. § 3.309(e) (as amended effective August 31, 2010); 75 Fed. Reg. 53,202 (Aug. 31, 2010).

Notwithstanding the presumption, service connection for a disability claimed as due to exposure to Agent Orange may be established by showing that a disorder resulting in disability or death was in fact causally linked to such exposure.  See Brock v. Brown, 10 Vet. App. 155, 162-64 (1997); Combee v. Brown, 34 F.3d 1039, 1044 (Fed. Cir. 1994), citing 38 U.S.C.A. § 1113(b) and 1116 and 38 C.F.R. § 3.303.

The Veteran's service records show that he had service in Vietnam.  However, the evidence reveals that the Veteran was diagnosed with squamous cell carcinoma of the tonsil, which resulted in head and neck cancer.  This was the cause of the Veteran's death, as noted on his death certificate, and there is no contention or evidence that there was any other cause of the Veteran's death.  However, cancer of the tonsil, head, or neck is not included in the diseases subject to presumptive service connection for veterans who served in Vietnam.  Therefore, service connection for the cause of the Veteran's death, on a presumptive basis due to service in Vietnam, is not warranted.

Furthermore, all of the evidence, including medical evidence and lay evidence, shows that the Veteran's cancer was first manifested and diagnosed in May 2002, many years after separation from service.  Therefore, presumptive service connection for the manifestation of a tumor within one year of separation is not warranted.

Nevertheless, as noted above, an appellant may establish service connection for the Veteran's death as being due to service, including exposure to herbicides, with other competent evidence.  However, no such evidence has been submitted.  The appellant has asserted her opinion that the Veteran's tonsil, head, and neck cancer was due to his exposure to herbicides.  However, as this is a determination that is not easily observable by a lay person, and the appellant is not shown to have any medical training or expertise, the appellant is not able to provide a competent opinion on the etiology of the Veteran's cancer.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 19 Vet. App. 362 (2005); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).

The Board notes that 38 C.F.R. § 3.159(c)(4), in a claim for disability compensation, VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim.  A medical examination or medical opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but:  (A) contains competent lay or medical evidence of a current diagnosed disability or persistent or recurrent symptoms of disability; (B) establishes that the veteran suffered an event, injury or disease in service, or has a disease or symptoms of a disease listed in § 3.309, § 3.313, § 3.316, and § 3.317 manifesting during an applicable presumptive period provided the claimant has the required service or triggering event to qualify for that presumption; and (C) indicates that the claimed disability or symptoms may be associated with the established event, injury, or disease in service or with another service-connected disability.  However, in the present case an examination is not required since
Although there is evidence of service in Vietnam and a post-service diagnosis of tonsil, head, and neck cancer, the record contains no evidence of record to even suggest that the Veteran's tonsil, head, and neck cancer was related in any way to service, to include exposure to herbicides.  As such, the Board finds that the RO does not need to obtain a VA examiner's opinion.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In reaching its decision the Board has carefully considered the contentions advanced by the appellant in support of her claim. Nevertheless, in the absence of any competent evidence supporting the appellant's claim, the Board must conclude that the benefit-of-the-doubt doctrine does not apply, and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

ORDER

Service connection for the cause of the Veteran's death is denied.


____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


